DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An Amendment responsive to the non-final Office Action dated October 15, 2020 was filed on April 15, 2021 and a supplemental response was filed on April 19, 2021.  Claims 1 and 4 were amended.  Claims 1-4 are currently pending.
Applicants amendments to claims 1 and 4 have overcome the 35 U.S.C. §103 rejections of these claims (¶¶ 9-23 of the final Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1-4 has been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (U.S. Patent Application Pub. No 2011/0285046 A1, cited in IDS submitted 9/22/2017) in view of Fukuyoshi (JP 2005-254607, cited in IDS submitted 9/22/2017), Shimizu (Japanese Patent Publication No. JP H04-86211, cited in previous Office Action), Hertzer et al. (U.S. Patent No. 5,059,365, cited in previous Office Action), Wang et al. (Chinese Patent Publication No. CN 1873639A, cited in previous Office Action, machine translation provided and cited below), Yoshida et al. (U.S. Patent Application Publication No. 2007/0057392 A1) and Nakamoto (U.S. Patent Application Publication No. 2001/0026028 A1).
Regarding claim 1, Koike discloses a clamping device (FIG. 2) comprising: a frame (FIG. 2, [0023] of Koike, base #50); a pressure receiving platen positioned on the frame (FIG. 2 of Koike, rear plate #28 on base #50); a stationary platen positioned on the frame (FIG. 2 of Koike, fixed die plate #26 on base #50) and on which one die of a mold is mounted (FIG. 2 of Koike, fixed mold #44); a movable platen positioned on the frame and arranged opposite the stationary platen (FIG. 2 of Koike, movable die plate 32 on base #50) and on which another die (movable mold #46) of the mold is mounted; a toggle mechanism (FIG. 2 of Koike, #34), including one end connected to the pressure receiving platen (FIG. 2 of Koike, #47, #48) and another end connected to the movable platen (FIG. 2 of Koike, #64), the toggle mechanism being configured to open and close the mold by causing the movable platen to advance and retreat ([0024]-[0025] of Koike, fixed die plate #26 and rear plate #28 linked by tie bars #30 and toggle mechanism linked to rear plate #28 and movable die plate 32 such that pressure is exerted on rear plate #28 by toggle mechanism during mold closing operation); a drive device (FIG. 2 of Koike, motor #42 and screw axis #38) including a crosshead (FIG. 2 of Koike, #36), the drive device configured to drive the toggle mechanism; a first position detector configured to detect an operation amount X1 of the movable platen based on a position of the crosshead (FIG. 2 of Koike, rotation sensor #58 provided in the motor #42); a pressure detector configured to detect an actual clamping force of the mold (pressure sensor #60); and a control portion configured to control at least the drive device (mold controller #54).
Koike does not specifically disclose the control portion including a circuit configured to: correct the operation amount of the movable platen during a minute mold opening operation based on the actual clamping force detected by the pressure detector, on a set clamping force P1 previously set by the control portion, and on a set drive amount G which is a requisite drive st full paragraph of Shimizu).  Shimizu therefore discloses adjusting the crosshead position based on the difference between the actual and set clamping force.  In order to convert this pressure differential into a “position adjustment value of the crosshead” in Shimizu, a “requisite drive amount for a clamping force to attain a set clamping force at a time of clamping” would necessarily be used.  Moreover, the relationship between crosshead position (requisite drive amount) and clamping pressure would necessarily be used in the Shimizu method to determine the position adjustment value of the crosshead based on the pressure difference.  Shimizu discloses that the automatic clamping force correction mechanism is excellent in operability and does not require special processing (pg. 1, 1st full paragraph of Shimizu).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute the automatic clamping force correction method of Shimizu for the pressure feedback correction in the modified method.  st full paragraph of Shimizu).  Moreover, one of skill in the art would have understood that determining mold closing position using closed loop feedback control of mold closing force as disclosed in Koike would require additional processing compared to the clamping force correction method of Shimizu which involves determining the correction amount based on the set clamping pressure and the measured clamping pressure during the previous molding cycle.
Koike also does not specifically disclose a second position detector, which is configured to detect an actual position of the movable platen.  Fukuyoshi, however, discloses a toggle-type mold clamping device (FIG. 1) comprising a link driving mechanism 26, a movable platen 2, a fixed platen 1, an electric servomotor 25 as a driving source, a toggle type clamping mechanism 8 driven by a link driving mechanism 26, a stroke sensor 74 for detecting the position of crosshead 28 attached to crosshead drive shaft 27 of the link drive mechanism 26, a mold clamping force detection sensor 75, a movable platen position sensor 71 and a control device 60 ([0019]-[0023].  Fukuyoshi also discloses correcting the operation amount of the movable platen during the micro mold opening operation based on the position of the movable platen determined by the position of the crosshead as measured by the stroke sensor 74 and on the position of the movable platen measured by the movable platen position sensor 71 (paragraphs [0033] and [0039] and FIG. 3).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add the movable platen position sensor to the clamping device of Koike and to configure the controller of Koike to correct the operation amount of the movable platen during a micro-mold opening step based on the platen position as 
Fukuyoshi does not specifically disclose that the second position detector comprises a linear scale including a scale and a head, one of the scale and the head being fixed onto the frame or base, and the other of the scale and the head being mounted on the movable die platen.  Fukuyoshi, however, discloses that the form of the die opening and closing sensor is not limited ([0022] of Fukuyoshi).  Yoshida discloses a linear sensor for detecting the position of a movable platen of an injection molding machine wherein the sensor is disposed between the movable platen and a frame of the injection molding machine ([0036] of Yoshida).  Nakamoto discloses a die clamping apparatus for an injection molding machine comprising a linear sensor including a scale provided on the base of the apparatus and a head mounted on a movable component of the apparatus ([0072]-[0073] of Nakamoto).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to dispose a linear sensor including a scale and a head between the movable platen and the base (i.e., frame) of the modified apparatus as recited in claim 1 since Yoshida and Nakamoto establish that disposing a 
Koike also does not specifically disclose that the controller is configured to calculate an actual movement amount of the movable platen by a numerical expression, A±(|P2-P1|/P1)*G±|X1-X2|, based on a set movement amount A of the movable platen, the first correction amount σl, and the second correction amount σ2.  As set forth above, however, Fukuyoshi discloses correcting the operation amount of the movable platen during the micro mold opening operation based on the position of the movable platen determined by the position of the crosshead as measured by the stroke sensor 74 and on the position of the movable platen measured by the movable platen position sensor 71 (paragraphs [0033] and [0039] and FIG. 3).  Fukuyoshi therefore discloses calculating the actual movement amount of the movable platen by adding the difference between the operation and actual movement amount of the platen (i.e., X1-st full paragraph of Shimizu) which would necessarily require the use of the relationship between crosshead position (i.e., requisite drive amount) and clamping pressure to determine the position adjustment value of the crosshead based on the pressure difference.  Shimizu does not specifically disclose multiplying the pressure difference (P2-P1) by G/P1 (i.e., the ratio of the set drive amount to the set clamping force) as recited in claim 1.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to multiply the difference P2-P1 by the ratio of set drive amount to set clamping force in view of Hertzer.  Moreover, Hertzer discloses determining clamping force (i.e., tonnage) based on crosshead position of a toggle type injection molding clamp from a curve of clamp tonnage versus crosshead position (col. 6, lines 65-col. 7, line 1 of Hertzer).  As also disclosed in Hertzer, the relationship between clamping force and position can be approximating using a straight line function (col. 7, lines 5-20 or Hertzer).  One of skill in the art would have been motivated to approximate the relationship between clamping force and position using a straight line function in the modified apparatus in order to simplify the calculations required to determine the correction amount as disclosed in Hertzer.  The ratio of set drive amount to set clamping force would simply be the slope of a linear function approximating the crosshead position as a function of clamping pressure.
Fukuyoshi does not specifically disclose that the control portion is configured to store information on a plurality of sections into which an entire range through which the movable platen is configured to move is divided, and store information on a plurality of predetermined second correction amounts σ2 each respectively being previously obtained for respective ones of rd full ¶ of Wang).  According to Wang, use of the response table reduces errors and noise (¶ spanning pp. 16-17 of Wang) and results in a quick response since the retrieval speed by the computer is fast (pg. 17, 3rd full paragraph of Wang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention generate a response table as suggested by Wang of the set movement amount A and corresponding second correction amounts σ2 during the teaching operation in the modified apparatus and to configure the controller in the modified apparatus to use the response table.  One of skill in the art would have been motivated to do so in order to reduce errors and noise and provide a quick response as taught by Wang (¶ spanning pp. 16-17 of Wang, pg. 17, 3rd
Fukuyoshi also does not specifically disclose that the second correction amount σ2 is set to a value in advance varying in accordance with the set movement amount A.  The clamping device of Koike in view of Fukuyoshi, however, is a toggle type device.  Accordingly, the modified device would inherently have a second correction amount varying in accordance with the set movement amount.  In addition, Wang discloses determine the appropriate response signal corresponding to an input signal using a response table (pg. 2, 3rd full ¶ of Wang).  Use of a response table as taught by Wang to determine the second correction amount in the modified apparatus would involve setting the second correction amount to a value in advance of calculating an actual movement amount (i.e., the second correction amount would be determined using the response table of set movement amount as an input signal and second correction amount as an output signal).
Regarding claim 2, none of the above cited references specifically disclose that the correction amount obtained by the control portion is a value that varies according to the micro-mold open amount.  The clamping device of Koike in view of Fukuyoshi, however, is a toggle type device and the correction amount is determined by comparing the actual position of the movable platen to the position of the movable platen determined based on the crosshead position.  Accordingly, the clamping device of Koike in view of Fukuyoshi would inherently perform the claimed function.
Regarding claim 3, Koike discloses a molding apparatus (i.e., an injection molding machine) comprising the mold-clamping device (FIG. 1, #14).
Regarding claim 4, as set forth above with respect to the rejection of claim 1, Koike in view of Fukuyoshi, Shimizu and Hertzer teach the clamping device of claim 1.  Koike also discloses a molding method (Abstract and title of Koike) comprising: a minute mold opening 
Koike doesn’t specifically disclose correcting the operation amount of the movable platen by calculating the first correction amount σ1 based on the actual clamping force detected by the pressure detector, on the set clamping force P1 previously set by the control portion, and on a on the set drive amount G which is the requisite drive amount for the clamping force to attain the set clamping force P1 at the time of clamping.  Shimizu, however, discloses a method of automatically correcting the clamping force of a toggle-type clamping device in which a clamping force adjustment value is calculated from the difference between the measured value of the clamping force and the set clamping force as the position adjustment value of the crosshead at the time of clamping (pg. 1, [0001] and pg. 3, 1st full paragraph of Shimizu).  Shimizu therefore discloses adjusting the crosshead position based on the difference between the actual and set clamping force.  In order to convert this pressure differential into a “position adjustment value of the crosshead” in Shimizu, a “requisite drive amount for a clamping force to attain a set clamping force at a time of clamping” would necessarily have to be used.  Moreover, the relationship between crosshead position (requisite drive amount) and clamping pressure would st full paragraph of Shimizu).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute the automatic clamping force correction method of Shimizu for the pressure feedback correction in the modified method.  One of skill in the art would have been motivated to do so in order to provide an automatic clamping force correction mechanism which is excellent in operability and which did not require special processing (pg. 1, 1st full paragraph of Shimizu).  Moreover, one of skill in the art would have understood that determining mold closing position using closed loop feedback control of mold closing force as disclosed in Koike would require additional processing compared to the clamping force correction method of Shimizu which involves determining the correction amount based on the set clamping pressure and the measured clamping pressure during the previous molding cycle.
Koike also doesn’t specifically disclose a second correction in which the operation amount of the movable platen is corrected based on the operation amount X1 of the movable platen obtained by the first position detector and on the actual movement amount X2 of the movable platen obtained by the second position detector, by calculating the second correction amount σ2 by which the actual movement amount has been increased or reduced with respect to the operation amount of the movable platen.  Fukuyoshi, however, discloses correcting the operation amount of a movable platen in a toggle-type clamp mechanism during a micro mold opening operation based on the position of the movable platen determined by the position of the crosshead as measured by a stroke sensor 74 and on the position of the movable platen measured 
Koike also does not specifically disclose that the controller is configured to calculate an actual movement amount of the movable platen by a numerical expression, A±(|P2-P1|/P1)*G±|X1-X2|, based on a set movement amount A of the movable platen, the first correction amount σl, and the second correction amount σ2.  As set forth above, however, Fukuyoshi discloses correcting the operation amount of the movable platen during the micro mold opening operation based on the position of the movable platen determined by the position of the crosshead as measured by the stroke sensor 74 and on the position of the movable platen measured by the movable platen position sensor 71 (paragraphs [0033] and [0039] and FIG. 3).  Fukuyoshi therefore discloses calculating the actual movement amount of the movable platen by adding the difference between the operation and actual movement amount of the platen (i.e., X1-X2) to the set movement amount of the platen A.  As also set forth above, Shimizu discloses adjusting the crosshead position based on the difference between the actual and set clamping force (i.e., P2-P1) (pg. 1, [0001] and pg. 3, 1st full paragraph of Shimizu) which would necessarily require the use of the relationship between crosshead position (i.e., requisite drive amount) and clamping pressure to determine the position adjustment value of the crosshead based on the pressure difference.  Shimizu does not specifically disclose multiplying the clamping pressure difference (P2-P1) by G/P1 (i.e., the ratio of the set drive amount to the set clamping force) as recited in claims 1 and 4.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention, however, to multiply the difference P2-P1 by the ratio of set drive amount to set clamping force to determine the position adjustment value of the crosshead in the modified method in view of Hertzer.  Moreover, Hertzer discloses determining clamping force (i.e., tonnage) based on crosshead position of a toggle type injection molding clamp from a curve of clamp tonnage versus 
Fukuyoshi does not specifically disclose that the second correction comprises calling up, from a memory storing information on a plurality of sections into which an entire range through which the movable platen is configured to move is divided and information on a plurality of predetermined second correction amounts σ2 each respectively being previously obtained for respective ones of the plurality of sections, the stored predetermined second correction amount a2 corresponding to the set movement amount A and correcting the operation amount of the movable platen by using the called up correction amount σ2.  Fukuyoshi, however, discloses a teaching operation for storing the position of the crosshead corresponding to the position of the movable platen as positional relationship data prior to molding and using the stored data to correct the position of the crosshead during molding ([0028], [0032] of Fukuyoshi).  Wang discloses a response method which comprises generating a response table of an input signal over various intervals (i.e., sections) and a response signal corresponding to each section, storing the table in computer memory and using a computer to determine the appropriate response signal corresponding to an input signal using the table (pg. 2, 3rd full ¶ and pg. 12, last full ¶ of Wang).  According to Wang, use of the response table reduces errors and noise (¶ spanning pp. 16-17 of rd full paragraph of Wang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to configure the controller in the modified apparatus to use a response table of the set movement amount A and corresponding second correction amounts σ2 stored in computer memory as suggested by Wang.  One of skill in the art would have been motivated to do so in order to reduce errors and noise and provide a quick response as taught by Wang (¶ spanning pp. 16-17 of Wang, pg. 17, 3rd full ¶ of Wang).  Regarding the range, Fukuyoshi discloses calculating the second correction over the entire range through which the movable platen is configured to move {FIG. 3, [0031] of Fukuyoshi, correction calculated from the mold full open position or forward movement operation reference point (Smc) to the mold touch point (Stc) of the crosshead}. 
Koike also does not specifically disclose that the second correction amount σ2 is set to a value in advance varying in accordance with the set movement amount A.  The clamping device of Koike in view of Fukuyoshi, however, is a toggle type device.  Accordingly, the modified device would inherently have a second correction amount varying in accordance with the set movement amount.  In addition, Wang discloses determine the appropriate response signal corresponding to an input signal using a response table (pg. 2, 3rd full ¶ of Wang).  Use of a response table as taught by Wang to determine the second correction amount would involve setting the second correction amount to a value in advance of calculating an actual movement amount (i.e., the second correction amount would be determined using the response table of set movement amount A as an input signal and second correction amount as an output signal).
Response to Arguments
Applicant's arguments filed August 25, 2020 have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.  
The applicant asserts that Fukuyoshi do not teach or reasonably suggest a second position detector comprising a scale and a head one of which is fixed on the frame and the other mounted on a movable platen as recited in claim 1 (pg. 6, 3rd full ¶ of the amendment).  Fukuyoshi, however, discloses that the form of the die opening and closing sensor is not limited ([0022] of Fukuyoshi).  In addition and as set forth above, the newly cited Yoshida and Nakamoto references provide motivation to dispose a linear sensor including a scale and a head between the movable platen and the base (i.e., frame) of the modified apparatus ([0072]-[0073] of Nakamoto; [0036] of Yoshida).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746